DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 10/12/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-9, and 11 stand rejected. Claims 2 and 10 were previously cancelled. Claim 9 is newly cancelled. Claims 1, 3-8, and 11 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/12/2020, with respect to 112(b) and 103(a) rejections have been fully considered and are persuasive.  The 112(b) and 103(a) rejections of claims 1, 3-9, and 11 has been withdrawn. 

Response to Amendment
Claim Objections
Claim 11 is objected to because of the following informalities: “positioned on an side of the first sedimentation tank”. The Examiner suggests changing “an” to “a”.  Appropriate correction is required.
Claim 1 line 35 recites the limitation “a mixture of the anaerobic sludge, the sewage and an amount of methane gas”. The Examiner suggests utilizing the Oxford comma to change the limitation to “a mixture of the anaerobic sludge, the sewage, and an amount of methane gas”.
Dependent claims, which are not recited above, are objected to for depending upon an objected claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “221” has been used to designate both “air collecting cover” and “gas collecting hood”; character “222” has been used to designate both “sedimentation chamber” and “precipitation chamber”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 16 recites the limitation "the solid, liquid, and gas".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 21 recites “wherein separated biogas”. It is unclear if the recited biogas is referring to the same or different gas.
Claim 1 line 41 recites the limitation "the ammonia nitrogen".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 38 recites the limitation “the sludge”. It is unclear if this is referring to the same or different aforementioned anaerobic sludge.
Claim 1 line 39 recites the limitation “solid liquid falls into the second sedimentation tank”. It is unclear if the recited “solid liquid” is referring to the same or different “solid-liquid mixture” recited in claim 1 line 36.
Claim 1 line 40 recites the limitation “the reaction interface”. It is unclear if the recited limitation is referring to the same or different aforementioned “a solid-liquid three-phase reaction interface”. 
Claims 3 recites the limitation “the gas collecting cover”, while claim 8 recites “the air collecting cover” several times. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the recited air collecting cover is referring to the same or different component as the gas collecting hood.
Claims 3 and 8 recites the limitation “the precipitation chamber” several times. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the recited air collecting cover is referring to the same or different component as the sedimentation chamber recited in claim 3.
Claim 4 line 1 recites the limitation “the inner circulation device”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line 6 recites the limitation “the inner circulation pipe pump”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the precipitation chamber”. There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims, which are not recited above, are rejected for depending upon a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779